Exhibit 99 CAUTIONARY STATEMENTS REGARDING CERTAIN FORWARD-LOOKING INFORMATION Statements made in this report that are not based on historical facts are forward-looking, may involve risks and uncertainties, and are intended to be as of the date when made.Forward-looking statements include, but are not limited to, statements regarding projected delivered volumes and margins, the outcome of regulatory proceedings, cost estimates of the Comprehensive Energy Plan and other matters affecting future operations.In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, the registrants are providing a number of important factors that could cause actual results to differ materially from the provided forward-looking information.These important factors include: future economic conditions in the regional, national and international markets, including but not limited to regional and national wholesale electricity markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes in business strategy, operations or development plans; effects of current or proposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulators regarding rates KCP&L can charge for electricity; adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates and credit spreads and in availability and cost of capital and the effects on pension plan assets and costs; credit ratings; inflation rates; effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; increased competition including, but not limited to, retail choice in the electric utility industry and the entry of new competitors; ability to carry out marketing and sales plans; weather conditions including weather-related damage; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals and the occurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of additional generating capacity and environmental projects; nuclear operations; ability to enter new markets successfully and capitalize on growth opportunities in non-regulated businesses and the effects of competition; workforce risks including retirement compensation and benefits costs; performance of projects undertaken by non-regulated businesses and the success of efforts to invest in and develop new opportunities; the ability to successfully complete merger, acquisition or divestiture plans (including the acquisition of Aquila, Inc. (Aquila), and Aquila’s sale of assets to Black Hills Corporation); and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors.Risk Factors included in the 2007 Form 10-K for each of Great Plains Energy and KCP&L under Part I Item 1A, should be carefully read for further understanding of potential risks for each of Great Plains Energy and KCP&L.Great Plains Energy and KCP&L undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. 1 GLOSSARY OF TERMS The following is a glossary of frequently used abbreviations or acronyms that are found throughout this report. Abbreviation or Acronym Definition Aquila Aquila, Inc. ARO Asset Retirement Obligation BART Best available retrofit technology Black Hills Black Hills Corporation CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule Clean Air Act Clean Air Act Amendments of 1990 CO2 Carbon Dioxide Collaboration Agreement Agreement among KCP&L, the Sierra Club and the Concerned Citizens of Platte County Company Great Plains Energy Incorporated and its subsidiaries Consolidated KCP&L KCP&L and its wholly owned subsidiaries DOE Department of Energy EBITDA Earnings before interest, income taxes, depreciation and amortization ECA Energy Cost Adjustment EEI Edison Electric Institute EIRR Environmental Improvement Revenue Refunding EPA Environmental Protection Agency EPS Earnings per common share ERISA Employee Retirement Income Security Act of 1974 FASB Financial Accounting Standards Board FELINE PRIDESSM Flexible Equity Linked Preferred Increased Dividend Equity Securities, a service mark of Merrill Lynch & Co., Inc. FERC The Federal Energy Regulatory Commission FGIC Financial Guaranty Insurance Company FIN Financial Accounting Standards Board Interpretation FSP Financial Accounting Standards Board Staff Position FSS Forward Starting Swaps GAAP Generally Accepted Accounting Principles Great Plains Energy Great Plains Energy Incorporated and its subsidiaries Holdings DTI Holdings, Inc. HSS Home Service Solutions Inc., a wholly owned subsidiary of KCP&L IEC Innovative Energy Consultants Inc., a wholly owned subsidiary of Great Plains Energy ISO Independent System Operator KCC The State Corporation Commission of the State of Kansas KCP&L Kansas City Power & Light Company, a wholly owned subsidiary of Great Plains Energy 2 Abbreviation or Acronym Definition KDHE Kansas Department of Health and Environment KLT Gas KLT Gas Inc., a wholly owned subsidiary of KLT Inc. KLT Inc. KLT Inc., a wholly owned subsidiary of Great Plains Energy KLT Investments KLT Investments Inc., a wholly owned subsidiary of KLT Inc KLT Telecom KLT Telecom Inc, a wholly owned subsidiary of KLT Inc. KW Kilowatt kWh Kilowatt hour MAC Material Adverse Change Market Street Market Street Funding LLC MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations MDNR Missouri Department of Natural Resources MISO Midwest Independent Transmission System Operator, Inc. MPSC Public Service Commission of the State of Missouri MW Megawatt MWh Megawatt hour NEIL Nuclear Electric Insurance Limited NOx Nitrogen Oxide NPNS Normal Purchases and Normal Sales NRC Nuclear Regulatory Commission OCI Other Comprehensive Income PJM PJM Interconnection, LLC PRB Powder River Basin PURPA Public Utility Regulatory Policy Act Receivables Company Kansas City Power & Light Receivables Company, a wholly owned subsidiary of KCP&L RTO Regional Transmission Organization SEC Securities and Exchange Commission SECA Seams Elimination Charge Adjustment Services Great Plains Energy Services Incorporated SFAS Statement of Financial Accounting Standards SIP State Implementation Plan SO2 Sulfur Dioxide SPP Southwest Power Pool, Inc. STB Surface Transportation Board Strategic Energy Strategic Energy, L.L.C., a subsidiary of KLT Energy Services Strategic Receivables Strategic Receivables, LLC, a wholly owned subsidiary of Strategic Energy, L.L.C. T - Lock Treasury Lock Union Pacific Union Pacific Railroad Company WCNOC Wolf Creek Nuclear Operating Corporation Wolf Creek Wolf Creek Generating Station Worry Free Worry Free Service, Inc., a wholly owned subsidiary of HSS 3 ITEM 6.SELECTED FINANCIAL DATA Year Ended December 31 2007 2006 2005 2004 2003 Great Plains Energy (a) (dollars in millions except per share amounts) Operating revenues $ 1,293 $ 1,140 $ 1,131 $ 1,092 $ 1,057 Income from continuing operations (b) $ 121 $ 137 $ 135 $ 132 $ 150 Net income $ 159 $ 128 $ 162 $ 183 $ 144 Basic earnings per common share from continuing operations $ 1.41 $ 1.74 $ 1.79 $ 1.81 $ 2.14 Basic earnings per common share $ 1.86 $ 1.62 $ 2.15 $ 2.51 $ 2.06 Diluted earnings per common share from continuing operations $ 1.40 $ 1.73 $ 1.79 $ 1.81 $ 2.14 Diluted earnings per common share $ 1.85 $ 1.61 $ 2.15 $ 2.51 $ 2.06 Total assets at year end $ 4,832 $ 4,359 $ 3,842 $ 3,796 $ 3,694 Total redeemable preferred stock, mandatorily redeemable preferred securities and long- term debt (including current maturities) $ 1,103 $ 1,142 $ 1,143 $ 1,296 $ 1,347 Cash dividends per common share $ 1.66 $ 1.66 $ 1.66 $ 1.66 $ 1.66 SEC ratio of earnings to fixed charges 2.53 3.50 3.09 2.77 3.40 Consolidated KCP&L (a) Operating revenues $ 1,293 $ 1,140 $ 1,131 $ 1,092 $ 1,057 Income from continuing operations (c) $ 157 $ 149 $ 144 $ 145 $ 125 Net income $ 157 $ 149 $ 144 $ 145 $ 116 Total assets at year end $ 4,292 $ 3,859 $ 3,340 $ 3,335 $ 3,315 Total redeemable preferred stock, mandatorily redeemable preferred securities and long- term debt (including current maturities) $ 1,003 $ 977 $ 976 $ 1,126 $ 1,336 SEC ratio of earnings to fixed charges 3.53 4.11 3.87 3.37 3.68 (a) Great Plains Energy’s and KCP&L’s consolidated financial statements include results for all subsidiaries in operation for the periods presented. (b) This amount is before income (loss) from discontinued operations, net of income taxes, of $38.2 million, $(9.1) million, $27.2 million, $50.3 million, and $(5.2) million in 2007 through 2003, respectively. (c) This amount is before discontinued operations of $(8.7) million in 2003. 4 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS EXECUTIVE SUMMARY Description of Business Great Plains Energy is a public utility holding company and does not own or operate any significant assets other than the stock of its subsidiaries.Great Plains Energy’s direct subsidiaries with operations or active subsidiaries are KCP&L, KLT Inc., IEC and Services.Great Plains Energy’s sole reportable business segment is KCP&L. KCP&L KCP&L is an integrated, regulated electric utility that engages in the generation, transmission, distribution and sale of electricity.KCP&L has over 4,000 MWs of generating capacity and has transmission and distribution facilities that provide electricity to approximately 506,000 customers in the states of Missouri and Kansas.KCP&L has continued to experience modest load growth.Load growth consists of higher usage per customer and the addition of new customers.Retail electricity rates are below the national average. KCP&L’s nuclear unit, Wolf Creek, accounts for approximately 20% of its base load capacity.In 2006, WCNOC submitted an application for a new operating license for Wolf Creek with the NRC, which would extend Wolf Creek’s operating period to 2045.The NRC may take up to two years to rule on the application.Wolf Creek’s most recent refueling outage was in October 2006 and lasted 35 days.The next refueling outage is scheduled to begin in March 2008. Earnings Overview Great Plains Energy’s 2007 earnings of $157.6 million, or $1.85 per diluted share, were up from 2006 earnings of $126.0 million, or $1.61 per diluted share. Income from continuing operations was favorably impacted by weather, increased wholesale revenues, new retail rates, and increased customer usage that more than offset the impact of plant outages during the first and second quarters at KCP&L.These favorable impacts at KCP&L were more than offset by overall higher expenses at the holding company, including transition costs related to the anticipated acquisition of Aquila and a loss for the fair value of Forward Starting Swaps. 5 STRATEGIC FOCUS Close Aquila transaction In February 2007, Great Plains Energy entered into an agreement to acquire all outstanding shares of Aquila for $1.80 in cash plus 0.0856 of a share of Great Plains Energy common stock for each share of Aquila common stock.Immediately prior to Great Plains Energy’s acquisition of Aquila, Black Hills will acquire Aquila’s electric utility in Colorado and its gas utilities in Colorado, Kansas, Nebraska and Iowa plus associated liabilities for a total of $940 million in cash, subject to closing adjustments.Each of the two transactions is conditioned on the completion of the other transaction and is expected to close in the first half of 2008.Activity related to the Aquila transactions included the following: · In 2007, Great Plains Energy, KCP&L and Aquila filed joint applications with the MPSC and KCC for approval of the acquisition of Aquila by Great Plains Energy.Evidentiary hearings in Missouri began in December 2007, but recessed to allow Great Plains Energy, KCP&L and Aquila time to develop amodifiedproposal that addressesmanyof the concerns of various partiesrepresented in the proceeding.In February 2008, a revised proposal was submitted and hearings were requested to reconvene in late April 2008.Also in February 2008, a settlement was reached with the parties in the KCC proceedings and submitted to KCC.Decisions in both cases are currently anticipated in the first half of 2008. · In 2007, Aquila and Black Hills filed applications with the Colorado Public Utilities Commission (CPUC), KCC, the Nebraska Public Service Commission (NPSC) and the Iowa Utilities Board (IUB) seeking approval of the sale of assets to Black Hills.The CPUC, IUB and NPSC have approved the sale of assets and a settlement has been submitted in the KCC proceedings. · In 2007, Great Plains Energy, KCP&L, Aquila and Black Hills filed a joint application with FERC for approval of the transactions, which was granted. · In July 2007, Great Plains Energy, Aquila and Black Hills submitted their respective Hart-Scott-Rodino pre-merger notifications and received early termination of the waiting period on August 27, 2007. · In October 2007, Great Plains Energy received approval from its shareholders to issue common stock in connection with the anticipated acquisition of Aquila and Aquila’s shareholders approved the acquisition of Aquila by Great Plains Energy. · Great Plains Energy is focused on closing the transaction and on achieving operational integration (people, processes and systems) throughout 2008 to maximize synergies. See Note 2 to the consolidated financial statements for additional information. KCP&L’s Comprehensive Energy Plan KCP&L continues to execute on its Comprehensive Energy Plan.The first phase of environmental upgrades at LaCygne No. 1, installation of selective catalytic reduction equipment, was completed and placed into service during the second quarter of 2007.Environmental upgrades at Iatan No. 1 are underway and completion is currently scheduled for late 2008.An outage at Iatan No. 1 is planned to complete and place in service these environmental upgrades during the fourth quarter of 2008.Construction of Iatan No. 2 is on-going and currently scheduled for completion in 2010.The erection of the stack liner continues, underground utilities and foundations are proceeding on schedule, boiler foundations have been released to the boiler erection contractor, steel erection has commenced and the turbine generator pedestal is complete. The construction environment entering 2008 for the Iatan No. 1 and Iatan No. 2 projects is challenging, particularly the tight market conditions for skilled labor and the lengthening lead times for deliveries of materials.KCP&L is conducting a thorough assessment of the impact of the current environment on 6 the projects' cost and schedule.The results of the assessment are expected to be available in the second quarter of 2008. In March 2007, KCP&L, the Sierra Club and the Concerned Citizens of Platte County entered into a Collaboration Agreement that resolved disputes among the parties and KCP&L agreed to pursue a set of initiatives including energy efficiency, additional wind generation, lower emission permit levels at its Iatan and LaCygne generating stations and other initiatives designed to offset carbon dioxide emissions.Under the Collaboration Agreement, KCP&L will, among other things, pursue increasing its wind generation capacity by 100 MW by year-end 2010 and another 300 MW by year-end 2012, subject to regulatory approval.In April 2007, KCP&L issued a request for proposals to develop 100 MW of wind generation in Missouri and/or Kansas.This request was an outgrowth of commitments under the Comprehensive Energy Plan.As with any large investment of this type, part of the planning and evaluation involves financing considerations.Difficulties impacting the credit markets are ongoing and consequently, KCP&L’s management believes the prudent business decision is not to move forward with wind construction in 2008.This decision will not, however, impact KCP&L’s commitment to pursue additional wind generation. KCP&L is focusing on development of the next phase of its Comprehensive Energy Plan, which includes developing a long range resource plan and filing an integrated resource plan in Missouri in the third quarter of 2008, continuing to engage community groups and regulators to develop energy efficiency and demand response as a resource alternative and continuing development of environmental and renewable generation alternatives. Conduct Strategic Alternative Review of Strategic Energy Great Plains Energy retained Merrill Lynch & Co. as financial advisor to assist in a review of strategic and structural alternatives for its Strategic Energy subsidiary.In April 2008, the Board of Directors approved management’s recommendation to sell Strategic Energy and Great Plains Energy entered into an agreement with Direct Energy Services, LLC (Direct Energy), a subsidiary of Centrica plc, under which Direct Energy acquired all of Great Plains Energy’s interest in Strategic Energy.On June 2, 2008, Great Plains Energy completed the sale of Strategic Energy.In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” Strategic Energy is reported as discontinued operations for the periods presented.See Note 11 to the consolidated financial statements for additional information. KCP&L REGULATORY PROCEEDINGS In December 2007, KCP&L received a rate order from the MPSC authorizing an annual rate increase of $35 million.In November 2007, KCP&L received a rate order from KCC authorizing an annual rate increase of $28 million.The KCC order also includes an ECA.The ECA tariff will reflect the projected annual amount of fuel, purchased power, emission allowances, transmission costs and asset-based off-system wholesale sales margin, subject to quarterly re-forecasts.Any difference between the ECA revenue collected and the actual ECA amounts for a given year (which may be positive or negative) will be recovered from or refunded to Kansas retail customers over twelve months beginning April 1 of the succeeding year.KCP&L’s Missouri retail rates do not contain a similar provision.In addition, any non-firm wholesale electric sales margin above the level reflected in Missouri retail rates will be recorded as a regulatory liability and returned to retail customers in a future rate case.The ordered rates were implemented January 1, 2008.See Note 6 to the consolidated financial statements for additional information. RELATED PARTY TRANSACTIONS See Note 12 to the consolidated financial statements for information regarding related party transactions. 7 CRITICAL ACCOUNTING POLICIES The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect reported amounts and related disclosures.Management considers an accounting estimate to be critical if it requires assumptions to be made that were uncertain at the time the estimate was made and changes in the estimate or different estimates that could have been used could have a material impact on the results of operations and financial position.Management has identified the following accounting policies as critical to the understanding of Great Plains Energy’s and consolidated KCP&L’s results of operations and financial position.Management has discussed the development and selection of these critical accounting policies with the Audit Committee of the Board of Directors. Pensions Great Plains Energy and consolidated KCP&L incur significant costs in providing non-contributory defined pension benefits.The costs are measured using actuarial valuations that are dependent upon numerous factors derived from actual plan experience and assumptions of future plan experience. Pension costs are impacted by actual employee demographics (including age, compensation levels and employment periods), the level of contributions made to the plan, earnings on plan assets and plan amendments.In addition, pension costs are also affected by changes in key actuarial assumptions, including anticipated rates of return on plan assets and the discount rates used in determining the projected benefit obligation and pension costs. These actuarial assumptions are updated annually at the beginning of the plan year.In selecting an assumed discount rate, the prevailing market rate of fixed income debt instruments with maturities matching the expected timing of the benefit obligation was considered.The assumed rate of return on plan assets was developed based on the weighted average of long-term returns forecast for the expected portfolio mix of investments held by the plan.These assumptions are based on management’s best estimates and judgment; however, material changes may occur if these assumptions differ from actual events.See Note 8 to the consolidated financial statements for information regarding the assumptions used to determine benefit obligations and net costs. The following table reflects the sensitivities associated with a 0.5% increase or a 0.5% decrease in key actuarial assumptions.Each sensitivity reflects the impact based on a change in that assumption only. Impact on Impact on Projected 2007 Change in Benefit Pension Actuarial assumption Assumption Obligation Expense (millions) Discount rate 0.5 % increase $ (32.6 ) $ (2.8 ) Rate of return on plan assets 0.5 % increase - (2.0 ) Discount rate 0.5 % decrease 33.2 2.8 Rate of return on plan assets 0.5 % decrease - 2.0 Pension expense for KCP&L is recorded in accordance with rate orders from the MPSC and KCC.The orders allow the difference between pension costs under
